Citation Nr: 0814394	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right foot disorder.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from January 1971 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).   


FINDINGS OF FACT

1.  A stress fracture of the fourth metatarsal of the right 
foot which occurred in service resolved without residual 
disability.  

2.  The veteran's current right foot disorder was not present 
until many years after service and the only competent 
evidence shows that the disorder is unrelated to service.  


CONCLUSION OF LAW

A current right foot disorder was not incurred in or 
aggravated by service, and arthritis of the right foot may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's notification letter was 
provided before the adjudication of his claim.  In addition, 
the letter adequately informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The Board also notes that in a letter dated in March 2006 he 
was advised regarding the assignment of disability rating and 
effective dates if service connection were to be granted.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The veteran has stated that he had no 
treatment between the dates of separation from service and 
2005 when he received treatment from the VA.  He has declined 
a hearing.  He has been afforded an appropriate disability 
evaluation examination.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical treatment records reflect that 
in June 1971 he was found at a service podiatry clinic to 
have an early stress fracture of the 4th metatarsal of the 
right foot.  A consultation record reflects that a physician 
at the orthopedic clinic agreed with that diagnosis.  The 
veteran was given crutches and a "boot," and placed on 
light duty.  An orthopedic clinic record dated in June 1971 
reflects that he reported that he was still tender over the 
4th metatarsal.  He was instructed to continue with crutches 
and light duty.

There are no additional references to the right foot stress 
facture in his service medical records.  On separation from 
service in December 1971, the clinical evaluations of the 
feet and lower extremities were normal.  It was stated that 
he was qualified for the performance of the duties of his 
rank at sea or in the field.  

There is no evidence that arthritis of the right foot was 
manifest within one year after separation from service.  The 
earliest post service medical records pertaining to right 
foot problems are from many years after service.  VA records 
dated in 2003 reflect complaints related to the left foot, 
but contain no mention of right foot problems.  A VA 
examination report dated in March 2004 notes that the veteran 
had a fracture of the second metatarsal in the left foot 
after trauma, but there is no mention of the right foot.  

In March 2005, the veteran filed a claim for service 
connection for a foot fracture.  The RO subsequently obtained 
his recent VA treatment records.  A VA podiatry clinic record 
dated in June 2005 reflects that the veteran stated that he 
had a problem that started about two years ago and became 
worse.  He reportedly had pain at the right second MTJP.  The 
veteran also stated that he had a history of a broken 
metatarsal in the left foot, with a stress fracture of the 
right foot in the Marines.  Neither this record, nor any 
subsequent record contains any medical opinion linking the 
current right foot disorder to the stress fracture many years 
earlier in service.  

A VA treatment record dated in August 2005 reflects that the 
veteran stated that he had pain in the right first and second 
toe joints which started in service and became worse in the 
past two years.  To the extent that the post service record 
can be interpreted as showing that the veteran gave a history 
of continuity of right foot pain since service, the Board 
notes that the fact that a treatment record contains a 
history of onset of symptoms during service is not enough to 
support the claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

There is only one medical opinion of record.  The report of a 
VA examination conducted in November 2005 reflects that the 
examiner revealed the claims file and noted that the veteran 
had a stress fracture of the neck of the fourth metatarsal of 
the right foot in June 1971.  The examiner stated that it 
appeared that the fracture healed without any complications.  
It was noted that the veteran went on to do normal duties, 
and that examination on discharge in December 1971 did not 
reflect any issues relating to the foot.  The examiner 
further reviewed the veteran's recent VA treatment records.  
He noted that X-rays showed irregularity of the second 
metatarsal head of the right foot.  He further noted that 
there was no mention of any degenerative changes in the 
fourth metatarsal.  

Following physical examination, the pertinent diagnoses were:
(1) status post stress fracture of the neck of the fourth 
metatarsal in 06/71 with very good outcome.  No disability 
relating to that is identified.  (2)  Unrelated hallux 
rigidus and bunions, which are symptomatic bilaterally, right 
more than left.  The veteran is status post bunionectomy from 
08/05 on the right side.  (3).  DJD changes of the second NT 
joint of the right foot relating to some unrelated pathology 
to the stress fracture of 06/71.  

The examiner noted that review of the claims file showed that 
the veteran had a fracture of the metatarsal in June 1971 and 
had a good outcome.  The examiner stated that he did not have 
any residual disability at the time of separation.  He 
further found that currently there is no pathology noted 
relating to that metatarsal.  He concluded that "in my 
opinion, the veteran's current foot pathology is not caused 
by or the result of the stress fracture of the fourth 
metatarsal that happened in June 1971.  

After considering all of the evidence of record, the Board 
finds that there is no competent evidence that the veteran 
currently has a right foot disorder which is related to 
service.  The veteran had a normal foot on separation from 
service, and there was a gap of 34 years between the 
treatment noted in service in 1971, and the treatment noted 
after service in 2005.  The only medical opinion which is of 
record weighs against the claim.  Accordingly, the Board 
concludes that a current right disorder was not incurred in 
or aggravated by service, and arthritis of the right foot may 
not be presumed to have been incurred in service.  


ORDER

Service connection for a right foot disorder is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


